Vernie Lofton, plaintiff in error, was convicted in the county court of Greer county of the offense of illegal transportation of intoxicating liquor, with his punishment fixed by the jury at confinement in the county jail for a period of 60 days and to pay a fine *Page 365 
of $100. From the judgment on the verdict, he appeals. The Attorney General has filed a motion to dismiss the appeal, because it was not lodged in this court within 120 days from the date of judgment, as provided by law, and that no order of court was made extending the time beyond that period. An examination of the record shows that the motion to dismiss is well taken. The appeal is therefore dismissed, and the trial court is directed to execute the judgment rendered therein.